DETAILED ACTION

Election/Restrictions
Claims 1-15 are allowable. The non-elected Markush species of claim 8 and 12, previously withdrawn from consideration as a result of an election of species requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the election of species requirement among Markush species of claims 8 and 12, as set forth in the Office action mailed on 11 March 2021, is hereby withdrawn and the non-elected Markush species are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the election of species requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s arguments and amendments, see pgs. 8-13, with respect to the Claim Rejections Under 35 U.S.C. § 103 of claims 1-3, 5, 7, 11-12, and 14-15 by Bharat et al. (WO 2016/009350, or US 2017/0202625 as a US equivalent) in view of Tahmasebi Maraghoosh (WO 2015/092667, of which US 2016/0317119 is relied upon for citation purposes as a US equivalent), claim 4 by Bharat and Tahmasebi Maraghoosh in view of Misener (WO 2014/138652), claims 6 and 8-10 by Bharat and Tahmasebi Maraghoosh in view of Vignon et al. 

The following is an examiner’s statement of reasons for allowance: The claim elements that recite “a first icon indicative of a circular zone with a radius corresponding to the predetermined distance between the ultrasound transducer and the interventional device feature” and “(ii)  centering the first icon at the insertion point corresponding to the projected position of the ultrasound transducer onto the image plane so that the first icon indicates possible positions of the interventional device feature within the image plane” in independent claims 1, 14, and 15 overcome the prior art applied. In the combination of Bharat and Tahmasebi Maraghoosh the icon corresponds to the interventional device feature location with no apparent connection between the radius of the icon and the “predetermined distance between the ultrasound transducer and the interventional device feature.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The newly cited reference Mauldin et al. (20160374644) is relevant to the claimed system, method, and non-transitory computer readable medium, but do not teach or fairly well suggest the combination of elements claimed either alone or when considered with other prior art teachings. Mauldin teaches systems and methods of needle insertion and guiding using a graphical user interface and ultrasound imaging. Specifically, the method of Mauldin includes, “in a probe guidance system comprising a processor and a probe guide having a specified path along which to insert a probe, transmitting one or more ultrasound signals from one or more transducers in the probe guidance system…obtaining ultrasound data generated based, at least in .
Considering the collective prior art teachings, arriving at the claimed invention would require ingenuity on the part of the skilled artisan and therefore would not be obvious absent the teachings of applicant’s own specification. The claims comply with all statutory and regulatory requirements and stand allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REMY C COOPER/            Examiner, Art Unit 3793     

/CHRISTOPHER KOHARSKI/            Supervisory Patent Examiner, Art Unit 3793